443 F.2d 1179
Vivian CALHOUN et al., Plaintiffs-Appellants,v.Ed. S. COOK et al., Defendants-Appellees, v. A. D. JONES etal., Intervenors-Appellants.
No. 30357.
United States Court of Appeals, Fifth Circuit.
June 16, 1971.

E. Freeman Leverett, Elberton, Ga., for intervenors.
Norman J. Chachkin, James M. Nabrit, III, Jack Greenberg, New York City, Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., for Calhoun.
A. C. Latimer, William F. Lee, Jr., Arthur K. Bolton, Atty. Gen. of Georgia, Atlanta, Ga., for appellees.
Before WISDOM, THORNBERRY and CLARK, Circuit Judges.

ORDER
BY THE COURT:

1
The Final Judgment of the district court dated March 20, 1970 which is the subject of this numbered appeal, is


2
Affirmed.